Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 1/6/2021, claims 1-22 are presented for examination. Claims 1, 8, and 15 are independent.
Amended claim(s): 1, 5, 7, 8, 14, 15, 19, and 20.
New claim(s): 21 and 22.
Rejection of claims under 35 USC 112 is withdrawn in view of amendments to the claims.
Applicants’ arguments, see Applicant Arguments/Remarks filed 1/6/21, with respect to claim(s) rejected under prior art have been fully considered but are not persuasive. Contrary to Applicant’s argument, Maro in combination with Ben renders obvious invention recited in independent claims. Maro et al combination explicitly discloses performing a one-way hashing operation (i.e., irreversible) on chunks (i.e., substrings) of a string (Maro: Figs. 1-3, ¶27, ¶37), thus teaching: irreversibly encrypting the plurality of raw substrings to form a plurality of irreversibly encrypted substrings. Maro et al combination further discloses: reversibly encrypting the string of raw data 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-10, 13-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130238646 A1 (hereinafter ‘Maro’) in view of US 10346737 B1 (hereinafter ‘Ben’).

As regards claim 1, Maro (US 20130238646 A1) discloses: A data processing method comprising: receiving a string of raw data; (Maro: Fig. 3, ¶27, i.e., the strings) 
partitioning the string of…data to form a plurality of raw substrings; (Maro: Fig. 3, ¶27, i.e., breaking the string into chunks)
Although Maro is silent as to the nature of the string being ‘raw’, however, receiving raw data/string and manipulating the raw data for future queries was known to a skilled artisan before the time the invention was filed. See for instance, Ben (US 10346737 B1) teaches receiving raw data and manipulating to perform queries against it (Ben: col.16:50 to col 17:16, i.e., 
Before the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Maro to include raw strings/data as taught by Ben with the motivation to perform secure searching of the data (Ben: col.16:50 to col 17:16)
Maro et al combination further discloses: irreversibly encrypting the plurality of raw substrings to form a plurality of irreversibly encrypted substrings; (Maro: Figs. 1-3, ¶27, ¶37, i.e., breaking the string into chunks and performing one-way hashing encryption i.e., irreversible)
reversibly encrypting the string of raw data to form a string of reversibly encrypted raw data; (Maro: Figs. 1-3, ¶27: encrypting the string)
associating the plurality of irreversibly encrypted substrings with the string of reversibly encrypted raw data such that each irreversibly encrypted substring is associated with the string of reversibly encrypted raw data; and (Maro: Figs. 1-3, ¶27-¶28, i.e., generating an index of hashed chunk of strings associated with the encrypted string)
storing the plurality of irreversibly encrypted substrings as a plurality of stored irreversibly encrypted substrings, and storing the string of reversibly encrypted raw data associated 

Claims 8 and 15 recite substantially the same features as recited in claim 1 above; and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Maro et al combination discloses the method of claim 1, further comprising: receiving a query word; (Maro: ¶27, i.e., receiving the query string) partitioning the query word to form a plurality of sub-query words; (Maro: ¶27-¶28, breaking the string into chunks) irreversibly encrypting the plurality of sub-query words to form a plurality of irreversibly encrypted sub-query words; (Maro: ¶27-¶28, ¶37, applying one way hash function) searching the plurality of stored irreversibly encrypted substrings with the plurality of irreversibly encrypted sub-query words to find stored irreversibly encrypted substrings that match the irreversibly encrypted sub-query words such that each irreversibly encrypted sub-query word has a matching stored irreversibly encrypted substring; and (Maro: Fig. 3, ¶27-¶32, ¶37, performing matching 

Claims 9 and 16 recite substantially the same features as recited in claim 2 above; and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 3, Maro et al combination discloses the method of claim 2, wherein the stored irreversibly encrypted substrings that match the irreversibly encrypted sub-query words are output with the stored reversibly encrypted strings. (Maro: Figs. 3-4, ¶27-¶32, ¶46-¶50)

Claims 10 and 17 recite substantially the same features as recited in claim 3 above; and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Maro et al combination discloses the method of claim 2, wherein multiple stored irreversibly 

Claims 13 recite substantially the same features as recited in claim 6 above; and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Maro et al combination discloses the method of claim 6, further comprising: decrypting the stored reversibly encrypted strings associated with the multiple stored irreversibly encrypted substrings to form a plurality of decrypted strings; (Maro: Figs. 3-4, ¶17-¶18, ¶27-¶36, ¶42-¶50, i.e., decrypting matched encrypted strings) determining decrypted strings, from the plurality of decrypted strings, which match an unencrypted query word; and for each match, adding the corresponding irreversibly encrypted substring and associated reversibly encrypted string to the query result. (Maro: Figs. 3-4, ¶17-¶18, ¶27-¶36, ¶42-¶50)

Claims 14 and 20 recite substantially the same features as recited in claim 7 above; and are rejected based on the aforementioned rationale discussed in the rejection.

claim 21, Maro et al combination discloses the method of claim 2, wherein partitioning the string of raw data to form a plurality of raw substrings comprises partitioning the string based on a first preset partitioning rule such that the length of each of the plurality of raw substrings is same. (Maro: ¶32, i.e., breaking the string into a specific length)

As regards claim 22, Maro et al combination discloses the method of claim 21, wherein partitioning the query word to form a plurality of sub-query words comprises partitioning the query word based on a second preset partitioning rule, and wherein the second preset partitioning rule and the first preset partitioning rule are same. (Maro: ¶32, i.e., breaking the string and query into a specific length)

Claim 4, 5, 11, 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marco in view of Ben in view of US 20170060940 A1 (hereinafter ‘Bas’).

As regards claim 4, Maro et al combination discloses the method of claim 2. However, Marco et al do not but in analogous art, Bas (US 20170060940 A1) teaches: wherein the query word is partitioned using a sliding window. (Bas: ¶48, i.e., partitioned based on a sliding window)


Claims 11 and 18 recite substantially the same features as recited in claim 4 above; and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Maro et al combination discloses the method of claim 1. However, Marco et al do not but in analogous art, Bas wherein the string of raw data is partitioned using the sliding window. (Bas: ¶48, i.e., partitioned based on a sliding window)
Before the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Marco et al to include a sliding window mechanism for segmenting the query and the string as taught by Bas with the motivation to generate a search index (Bas: ¶45-¶48)

Claims 12 and 19 recite substantially the same features as recited in claim 5 above; and are rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432